For more than 20 years we 
have been talking about rising atmospheric 
temperatures, the depletion of the ozone layer, rising 
sea levels and the impending inundation of low-lying 
coastal areas. Now that the climate change debate has 
finally become the rage, those of us who see the 
change and worry about the inevitable must 
unfortunately still contend with entrenched special 
interests who, despite the overwhelming evidence now 
available, continue to argue otherwise. 
 We are focusing our general debate on climate 
change, and it is the hope of my delegation that this 
will lead to more decisive action by all Member States 
so that we can begin to make the changes we believe 
are necessary for us to reverse the trends which so far 
continue to lead us down a destructive path. 
 We already agree that negotiations on action to 
tackle climate change should be conducted within the 
United Nations Framework Convention on Climate 
Change. We subscribe to the principle that each of us 
has a role to play. Those who are the largest polluters 
must reverse these trends. Those who are not among 
the largest polluters must take the necessary measures 
aimed at mitigation, as well as adaptation methods, to 
help in reversing those trends. 
 Developed countries must recognize the special 
needs of the most vulnerable, in order to support our 
efforts towards sustainable development and to assist 
us to make our communities more adaptable to change. 
We must develop the capacity to take action. We must 
adopt more sustainable practices. For that to occur we 
must take specific action to limit greenhouse gas 
emissions. It is not enough to say that we will reduce 
harmful emissions. We have been saying that since 
Rio; we must do it. 
 The European Union commitment on climate 
change is important politically, but we need to move 
beyond symbolism to action. Other developed 
countries and regions, as well as emerging economies, 
must take substantial steps towards mitigation and 
develop and share the technologies which result in 
low-carbon or no-carbon economies. 
 In Belize, the symbiosis between our ecology and 
our economy is evident. Agricultural production, 
fishing, mineral extraction and hydrocarbon 
exploration as well as tourism are all subject to the 
caprices of the climate. Must we also be subjected to 
an uneven playing field in the arena of international 
trade, which is fast reaching the crisis level? To mix 
metaphors, sometimes a rising tide can swamp 
vulnerable boats. 
 The international community must keep 
development in perspective in the current climate 
change debate, since, as has been said before, 
economic development better enables countries to 
tackle climate change. Our focus on the urgency of the 
current situation should not, however, detract from the 
equally urgent if not dire situation of the development 
agenda, resulting from complex factors including 
climate change and the failure of the international 
economic system to reinvent itself. 
 At the heart of the crisis is a fundamental distrust, 
and no place is this more evident than in the Doha 
Development Round. Doha doled out harsh 
consequences for developing countries, particularly 
those that are commodity and preference dependent. 
We ask the question: Is there is a serious commitment 
to the survival of the multilateral trading system? If the 
answer is no, we can expect to see even more bilateral 
and regional arrangements, resulting in a movement 
away from the idea that together we are better at 
solving our common problems. 
 The discussions on climate change and the larger 
development debate exhibit the need for an effective, 
legitimate multilateral system that is fair and balanced 
and that operates in a transparent and inclusive manner. 
Responsible leadership that adheres to the basic 
principles of justice and the rule of law is even more 
critical to achieving that system and maintaining its 
integrity. 
 It is in this spirit of respect for law and justice 
and of the desire for equity and for the preservation of 
human rights that we continue to struggle with the 
decision of this body to exclude any true debate over 
the inclusion of the right of the 23 million people of 
Taiwan to representation in this institution. The desire 
of the people of Taiwan is not only to take part in the 
deliberations of this institution but, indeed, to be 
engaged on the critical issues facing the international 
community. We remain steadfast in our support for 
their aspirations and will continue to advocate for their 
representation, as well as that of the Saharawi people, 
who lack a voice in our United Nations. 
 We continue to monitor the situation in the 
Middle East with great concern. The question of 
Palestine remains the crux of the conflicts in the 
region. In that regard, it is high time that we realized 
the vision of two States, Palestine and Israel, living 
side by side in peace and security. We join those who 
expect that the international meeting to be held in the 
near future will yield results substantial enough to 
translate that vision into reality. 
 The United Nations remains the key institution to 
facilitate cooperation and build global solidarity to 
solve our pressing economic, social and political 
problems. Its effectiveness has been challenged. The 
United Nations and its Member States have responded 
to this challenge by embarking on a comprehensive 
reform process to overhaul the system and to ensure 
that it is better equipped to meet contemporary global 
demands.  
 We applaud reform that has been achieved in 
peacebuilding, human rights and humanitarian 
assistance and encourage the United Nations to 
monitor these developments for their effectiveness and 
their compliance with their mandates and with the 
Charter of the United Nations. Belize continues to 
support comprehensive reform of the Security Council. 
In particular, we agree with other Member States which 
have called for a more results-oriented debate during 
the sixty-second session. 
 Building trust requires a return to basics. To 
advance development, we must return to the basic 
principle of equity. In international peace and security, 
we must return to the basic principles of the United 
Nations Charter and the rule of law. 
 In the matter of climate change, that greatest 
challenge to our civilization, we must look to science 
to make those arguments which will diminish the 
sceptics. And we must return to the basic principles 
enshrined in the United Nations Framework 
Convention on Climate Change. 
 Let us give meaning to the moment. Let us get to 
work. 
